
	
		I
		112th CONGRESS
		1st Session
		H. R. 1959
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce,
			 Science, Space, and
			 Technology, and Education
			 and the Workforce, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To deny certain tax benefits to oil and gas companies and
		  to invest the savings in clean energy programs.
	
	
		1.Short titleThis Act may be cited as the
			 Pain at the Pump
			 Act.
		IDenial of certain
			 tax benefits to oil and gas companies
			101.Repeal of
			 enhanced oil recovery credit
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 striking section 43 (and the table of sections of such subpart is amended by
			 striking the item relating to such section).
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 of such Code is amended by striking paragraph (6) and redesignating
			 paragraphs (7) through (36) as paragraphs (6) through (35),
			 respectively.
					(2)Paragraph (7) of
			 section 45Q(d) of such Code is amended to read as follows:
						
							(7)Inflation
				adjustment
								(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2009, there shall be
				substituted for each dollar amount contained in subsection (a) an amount equal
				to the product of—
									(i)such dollar amount, multiplied by
									(ii)the inflation
				adjustment factor for such calendar year.
									(B)Inflation
				adjustment factorThe term
				inflation adjustment factor means, with respect to any calendar
				year, a fraction the numerator of which is the GNP implicit price deflator for
				the preceding calendar year and the denominator of which is the GNP implicit
				price deflator for 2008. For purposes of the preceding sentence, the term
				GNP implicit price deflator means the first revision of the
				implicit price deflator for the gross national product as computed and
				published by the Secretary of Commerce. Not later than April 1 of any calendar
				year, the Secretary shall publish the inflation adjustment factor for the
				preceding calendar year.
								.
					(3)Subsection (c) of
			 section 196 of such Code is amended by striking paragraph (5) and redesignating
			 paragraphs (6) through (14) as paragraphs (5) through (13),
			 respectively.
					(c)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2011.
					(2)Continuation of
			 basis reductionsParagraph (2) of section 43(d) of the Internal
			 Revenue Code of 1986 (as in effect before its repeal by this section) shall
			 continue to apply with respect to credits determined for taxable years
			 beginning on or before December 31, 2011.
					102.Repeal of
			 credit for producing oil and gas from marginal wells
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 striking section 45I (and the table of sections of such subpart is amended by
			 striking the item relating to such section).
				(b)Conforming
			 amendmentSubsection (b) of section 38 of such Code, as amended
			 by section 101, is amended by striking paragraph (18) and redesignating
			 paragraphs (19) through (35) as paragraphs (18) through (34),
			 respectively.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				103.Repeal of
			 expensing of intangible drilling and development costs
				(a)In
			 generalSection 263 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (c).
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				104.Repeal of
			 deduction for tertiary injectants
				(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by striking
			 section 193 (and the table of sections of such subpart is amended by striking
			 the item relating to such section).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				105.Repeal of
			 exception to passive loss limitations for working interests in oil and gas
			 properties
				(a)In
			 generalParagraph (3) of
			 section 469(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(C)TerminationSubparagraph (A) shall not apply with
				respect to any taxable year beginning after the date of the enactment of this
				Act.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				106.Repeal of
			 percentage depletion for oil and gas wells
				(a)In
			 generalPart I of subchapter
			 I of chapter 1 of the Internal Revenue Code of 1986 is amended by striking
			 section 613A (and the table of sections of such part is amended by striking the
			 item relating to such section).
				(b)Conforming
			 amendments
					(1)Subsection (d) of
			 section 45H of such Code is amended—
						(A)by striking
			 For purposes this section and inserting the following:
							
								(1)In
				generalFor purposes of this
				section
								,
						(B)by striking
			 (within the meaning of section 613A(d)(3)), and
						(C)by adding at the
			 end the following new paragraph:
							
								(2)Related
				personFor purposes of this
				subsection, a person is a related person with respect to the taxpayer if a
				significant ownership interest in either the taxpayer or such person is held by
				the other, or if a third person has a significant ownership interest in both
				the taxpayer and such person. For purposes of the preceding sentence, the term
				significant ownership interest means—
									(A)with respect to
				any corporation, 5 percent or more in value of the outstanding stock of such
				corporation,
									(B)with respect to a
				partnership, 5 percent or more interest in the profits or capital of such
				partnership, and
									(C)with respect to an
				estate or trust, 5 percent or more of the beneficial interests in such estate
				or trust.
									For
				purposes of determining a significant ownership interest, an interest owned by
				or for a corporation, partnership, trust, or estate shall be considered as
				owned directly both by itself and proportionately by its shareholders,
				partners, or beneficiaries, as the case may
				be..
						(2)Subparagraph (F)
			 of section 56(g)(4) of such Code is amended to read as follows:
						
							(F)DepletionThe allowance for depletion with respect to
				any property placed in service in a taxable year beginning after December 31,
				1989, shall be cost depletion determined under section
				611.
							.
					(3)Paragraph (1) of
			 section 57(a) of such Code is amended by striking the last sentence.
					(4)Paragraph (4) of
			 section 291(b) of such Code is amended by adding at the end the following:
			 Any reference in the preceding sentence to section 613A shall be treated
			 as a reference to such section as in effect prior to the date of the enactment
			 of the Pain at the Pump
			 Act..
					(5)Subsection (d) of
			 section 613 of such Code is amended by striking Except as provided in
			 section 613A, in the case of and inserting In the case
			 of.
					(6)Subsection (e) of
			 section 613 of such Code is amended—
						(A)by striking
			 or section 613A in paragraph (2), and
						(B)by striking
			 any amount described in section 613A(d)(5) in paragraph (3) and
			 inserting any lease bonus, advance royalty, or other amount payable
			 without regard to production from property.
						(7)Subsection (a) of
			 section 705 of such Code is amended—
						(A)by inserting
			 and at the end of paragraph (1)(C),
						(B)by striking
			 ; and at the end of paragraph (2)(B) and inserting a period,
			 and
						(C)by striking
			 paragraph (3).
						(8)Section 776 of
			 such Code is amended by striking subsection (a) and by redesignating subsection
			 (b) as subsection (a).
					(9)Subparagraph (D)
			 of section 954(g)(2) of such Code is amended by inserting (as in effect
			 before the date of the enactment of the Pain
			 at the Pump Act) after section
			 613A.
					(10)Subparagraph (C) of section 993(c)(2) of
			 such Code is amended by striking section 613 or 613A and
			 inserting section 613 (determined without regard to subsection (d)
			 thereof).
					(11)Subparagraph (D) of section 1202(e)(3) of
			 such Code is amended by striking section 613 or 613A and
			 inserting section 613 (determined without regard to subsection (d)
			 thereof).
					(12)Paragraph (2) of
			 section 1367(a) of such Code is amended by inserting and at the
			 end of subparagraph (C), by striking , and at the end of
			 subparagraph (D) and inserting a period, and by striking subparagraph
			 (E).
					(13)Subsection (c) of
			 section 1446 of such Code is amended by striking paragraph (2) and by
			 redesignating paragraph (3) as paragraph (2).
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
				107.Deduction for
			 income attributable to domestic production activities not allowed with respect
			 to oil and gas activities
				(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by inserting after
			 clause (iii) the following new clause:
					
						(iv)the production, refining, processing,
				transportation, or distribution of oil, gas, or any primary product
				thereof.
						.
				(b)Conforming
			 amendmentSubsection (d) of section 199 of such Code is amended
			 by striking paragraph (9) and by redesignating paragraph (10) as paragraph
			 (9).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				108.7-year
			 amortization for geological and geophysical expenditures
				(a)In
			 generalSubsection (h) of
			 section 167 of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 24-month in paragraphs (1) and (4) and inserting
			 7-year, and
					(2)by striking
			 paragraph (5).
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid or incurred after December 31,
			 2011.
				IIInvestment in
			 clean energy programs
			201.Investment in
			 clean energy programsIt is
			 the sense of Congress that the increase in revenue to the Federal Government
			 resulting from the provisions of, and amendments made by, title I should be
			 used to make additional expenditures in the following areas and
			 programs:
				(1)Alternative fuel
			 technology programs.
				(2)Advanced battery
			 development programs.
				(3)Programs of the
			 Advanced Research Projects Agency—Energy.
				(4)Research and
			 development of clean energy technologies.
				(5)Clean energy loan
			 guarantee programs.
				(6)Programs of the
			 Office of Energy Efficiency and Renewable Energy of the Department of
			 Energy.
				(7)Weatherization
			 Assistance Program.
				(8)State Energy
			 Program.
				(9)Low Income Home
			 Energy Assistance Program.
				(10)Distributed
			 generation and turbine research and development.
				
